Citation Nr: 1143394	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-37 912A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to reimbursement of travel expenses from Norristown, PA to Spring Lake, NC on April 4, 2007 under the provisions of Chapter 31, Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 

INTRODUCTION

The Veteran had active military service from January 1968 to January 1970. 

On April 4, 2007, the Veteran traveled to the VA Office of Vocational Rehabilitation and Employment (VR&E) at Spring Lake, NC, for a scheduled conference with his VA Vocational Rehabilitation Counselor (VRC). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the VA VR&E Office to reimburse the Veteran for his travel expenses to the above-cited conference in Spring Lake from his home of record in Southern Pines, NC.  The Veteran contends that he should be reimbursed for travel from Norristown, PA, where he was actually living at the time. 

In April 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC., to accommodate the Veteran's request to testify before a Veterans Law Judge via a videoconference hearing from the RO.  On July 11, 2008, the Veteran withdrew his hearing request in writing.

The Veteran and his representative have raised multiple issues which require initial adjudication by the Agency of Original Jurisdiction (AOJ).   In a Written Brief dated November 2011, the Veteran's representative raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of methicillin resistant Staph aureus (MRSA) infection, and entitlement to service connection for a kidney disorder.  The RO should take appropriate actions on these claims.

The Board further observes that a veteran has the right to appeal a disagreement regarding the development of, or change in, his or her vocational rehabilitation plan.  38 C.F.R. § 21.98.  This process requires a formal decision by the Director, VR&E or the VR&E officer, depending on the particular circumstances of the case, before an appeal may be made to the Board.  38 C.F.R. § 21.98(b), (c).  An April 21, 2007 letter from the Veteran addresses 5 separate areas of "disagreement" with the handling of his vocational rehabilitation benefits for which he desires formal review.  Issue "#5" is the subject of the appeal addressed below.  However, the Board refers the 4 other issues identified in this letter to the Winston-Salem VR&E Office for proper resolution under 38 C.F.R. § 21.98.


FINDING OF FACT

The Veteran is not entitled to reimbursement of travel expenses from Norristown, PA to Spring Lake, NC on April 4, 2007 to attend vocational rehabilitation counseling, as he failed to obtain proper case manager approval for interregional travel expenses.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of travel expenses from Norristown, PA to Spring Lake, NC on April 4, 2007 under the provisions of Chapter 31, Title 38 of the United States Code have not been met.  38 U.S.C.A. §§ 111, 5107 (West 2002); 38 C.F.R. §§ 21.370-21.376 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to the full cost of his travel expenses for his commute from Norristown, PA to Spring Lake, NC on April 4, 2007 to attend vocational rehabilitation counseling.  He maintains that, in scheduling his vocational training counseling, the Winston-Salem VR&E Office was aware that he was living with his daughter in Pennsylvania rather than his residence of record in North Carolina.  He asserts that his VR&E Case Manager verbally approved the costs of this interregional travel in advance of the counseling session.

The Winston-Salem VA VR&E Office has determined that the proper travel expense reimbursement should be limited to the cost of travel from the Veteran's reported home address of Spring Lake, NC.  The VR&E Case Manager denies approving the costs of interregional travel between Pennsylvania and North Carolina.

The pertinent statute provides, that under regulations prescribed by the President pursuant to 38 U.S.C. § 111, the Secretary may pay the actual necessary expense of travel (including lodging and subsistence), or in lieu thereof an allowance based upon mileage traveled, of any person to or from a Department facility or other place in connection with vocation rehabilitation, counseling required by the Secretary pursuant to 38 U.S.C. Chapter 34 or 35, or for the purpose of examination, treatment or care.  In addition to the mileage allowance authorized, there may be allowed reimbursement for the actual cost of ferry fares, and bridge, road, and tunnel tolls.  38 U.S.C.A. § 111(a).

That statute also provides that in no event shall payment be made under 38 U.S.C. § 111 unless: (A) the person claiming reimbursement has been determined, pursuant to regulations which the Secretary shall prescribe, to be unable to defray the expenses of such travel (except with respect to a person receiving benefits for or in connection with a service-connected disability, a veteran receiving or eligible to receive a pension under 38 U.S.C. § 1521, or a person whose annual income, determined in accordance with 38 U.S.C. § 1503, does not exceed the maximum annual rate of pension which would be payable to such person if such person were eligible for pension under 38 U.S.C. § 1521 ); (B) to reimburse for the cost of travel by privately owned vehicle in any amount in excess of the cost of such travel by public transportation unless public transportation is not reasonably accessible or would be medically inadvisable, or the cost of such travel is not greater than the cost of public transportation; and (C) in excess of the actual expense incurred by such person as certified in writing by such person.  38 U.S.C.A. § 111(g)(2). 

The provisions of 38 C.F.R. § 21.376, which apply specifically to Vocational and Rehabilitation Services, state that when VA asks a disabled veteran to report to a designated place for an initial evaluation, reevaluation or counseling (including personal or vocational adjustment counseling), the veteran will travel to and from the place of evaluation and counseling at government expense.

However, the authorization for travel expenses is not open-ended.  The provisions of 38 C.F.R. § 21.370 specify the rules governing intraregional travel (travel within the jurisdiction of a single RO) which provides that VA may authorize transportation expenses for intraregional travel to a veteran in a rehabilitation program or a program of employment service.  When approved, authorization of travel is limited to the veteran's transportation, and does not include transportation for the veteran's dependent, or for moving personal effects.  38 C.F.R. § 21.370(a).

Under this regulation, VA may authorize a veteran to travel at government expense within the regional territory of the VA field station of jurisdiction when: (1) VA determines that the travel is necessary to the discharge of the government's obligation to the veteran; and (2) the veteran is instructed to travel for any of the following reasons: 

(i) To report to the chosen school or training facility for the purpose of starting training;

(ii) To report to a prospective employer-trainer for an interview prior to induction into training, when there is definite assurance in advance of approving the travel that, upon interview, the employer will start the veteran in training, if the employer finds the veteran acceptable, or

(iii) To report to the chosen school for a personal interview prior to induction into training when:

      (A) The school requires the interview as a condition of admission,

      (B) There is assurance before the travel is approved that the veteran's records (school, counseling, etc.) show he or she meets all basic requirements for induction under § 21.282; and

      (C) The veteran submits to the school a transcript of his or her high school credits and a transcript from any school he or she attended following high school.

(iv) To report to a rehabilitation facility or sheltered workshop;

(v) To return to his or her home from the training or rehabilitation facility when:

      (A) Services are not available for a period of 30 days or more (including summer vacation periods), and

      (B) Travel from his or her home to the training or rehabilitation facility was at government expense;

(vi) To return to the training or rehabilitation facility from his or her home, when:

      (A) The purpose of the travel is to continue the rehabilitation program, and

      (B) Travel from the training or rehabilitation facility to the veteran's home was at government expense;

(vii) To return to the point from which he or she was transported at government expense, upon being placed in "discontinued" or "interrupted" status for any reason, except abandonment of training by the veteran without good reason;

(viii) To report to a place of prearranged satisfactory employment upon completion of vocational rehabilitation for the purpose of beginning work;

(ix) To return to his or her home from the place of training following rehabilitation to the point of employability, when suitable employment is not available;

(x) To return from the place of training to the veteran's prior location, when VA could have approved travel to the place of training at government expense, but did not issue the necessary travel authorization; and

(xi) To report to a place to take a scheduled examination required to practice the trade or profession for which the veteran has been trained.  This travel shall be limited to points within the state in which the veteran has pursued his or her training or, if the veteran returned to the state from which he or she was sent to pursue training, he or she may be sent at government expense to a place within that state to take the examination.  If there is more than one place within the state at which the veteran may take the examination, travel shall be limited to the nearest place.

The regulation further specifies that intraregional travel must be approved by the case manager.  38 C.F.R. § 20.370(c).  

The provisions of 38 C.F.R. § 21.372, entitled Interregional transfer at government expense, recognize that a veteran may need to transfer from the jurisdiction of one VA facility to another in order to accomplish rehabilitation.  Authorization of travel is limited to the veteran's transportation, and does not include transportation for the veteran's dependents or for moving personal effects.  The conditions permitting interregional transfers at government expense are stated as follows:

      (b) Conditions which permit interregional transfers at government expense.  A veteran may be provided travel at government expense when it has been determined that such travel is necessary to accomplish rehabilitation.  The VA will authorize an interregional transfer at government expense only to allow the veteran:

      (1) To enter training in the nearest satisfactory facility if: 

      (i) The nearest satisfactory facility is within the jurisdiction of another VA facility; or 

      (ii) There are no satisfactory facilities within the jurisdiction of the facility in which the veteran resides. 

      (2) To enter training in the state in which the veteran has long-standing family and social ties, and in which he or she plans to live following rehabilitation; 

      (3) To report to an employer-trainer when all necessary steps have been taken to establish an on-job training program; 

      (4) To report to rehabilitation facility or sheltered workshop; 

      (5) To return to his or her home from the place of training when: 

      (i) Training is not available for a period of 30 days or more (including summer vacation periods), and 

      (ii) Travel from his or her home to the place of training or rehabilitation services was at government expense; 

      (6) To return to the place of training or rehabilitation services from his or her home, when; 

      (i) The purpose of the travel is to continue training or rehabilitation services; and 

      (ii) Travel from the place of training or rehabilitation services to the veteran's home was at government expense; 

      (7) To return to the point from which he or she was transferred at government expense, upon being assigned to "discontinued" or "interrupted" status, for any reason, except abandonment of training by the veteran without good reason; 

      (8) To report to a place of prearranged satisfactory employment or for a prearranged employment interview following completion of his or her program of vocational rehabilitation, when: 

      (i) There is no satisfactory opportunity for employment in the veteran's occupation within the jurisdiction of the facility which has jurisdiction over his or her residence, and 

      (ii) The veteran has a serious employment handicap. 

      (9) To return to his or her home, from which he or she was transferred at government expense to pursue training, when, upon completion of his or her course, satisfactory employment is not available; 

	(10) To return to the location from which he or she traveled without authorization because VA did not issue the necessary travel authorization on a timely basis.

The regulation further specifies that interregional travel must be approved by the case manager.  38 C.F.R. § 20.372(c).

The facts of this case may be briefly summarized.  The Veteran established his entitlement to Chapter 31 services with the Winston-Salem VR&E Office in January 2004.  The Veteran, who was living in Southern Pines, NC, enrolled in classes at Sandhills Community College located in Pinehurst, NC.

In letters dated in December 2006, the Veteran reported a change from a street address to a P.O. Box address in Southern Pines, NC.  He indicated being hospitalized due to a severe arm infection.

On March 9, 2007, the Winston-Salem VR&E Case Manager sent the Veteran a letter to his newly reported P.O. Box address in Southern Pines, NC informing him of the status of a waiver of overpayment claim.  The Veteran was further notified that a vocational counseling session was in the process of being scheduled, probably in Spring Lake, NC.

On March 15, 2007, the VRC sent the Veteran a letter to his P.O. Box address in Southern Pines, NC notifying him to attend an appointment scheduled with his VRC at an office in Spring Lake, NC on April 4, 2007.  This counseling session was intended to discuss his continued involvement in the VR&E program.

An April 4, 2007 document created by the VRC, entitled "Counseling Record - Narrative Report (Supplemental Sheet)," memorializes that the Veteran attended his scheduled VR&E counseling session which included a discussion of travel reimbursement to the appointment from the state of Pennsylvania.  An addendum indicated that the VR&E officer, who was contacted later that day, determined that travel reimbursement would be paid from the Veteran's address of record and not PA.  This document was faxed to the Winston-Salem VR&E Office in July 2007.

By letter dated April 5, 2007, the VRC sent a letter to the Veteran at his address in Southern Pines discussing his recommendations resulting from the April 4, 2007 meeting.  This letter included an advisement that the Veteran would be reimbursed for travel to the appointment from his "address of record" in Southern Pines.

On April 13, 2007, the RO completed a VA Form 3542 (Authorization to Report - Voucher for Mileage Allowance) which reimbursed the Veteran for mileage expenses from Southern Pines, NC to Spring Lake, NC.

On April 21, 2007, the Veteran wrote several letters to the RO which had a return address as the P.O. Box in Southern Pines, NC.  In one letter, the Veteran asserted that, prior to the April 2007 counseling session, he had informed the Winston-Salem VR&E Office that his "legal residence" was in Norristown, PA.  In particular, the Veteran stated as follows:

I made the specific effort to inform both of you [the VRC] and [the VR&E Case Manager] of my travel requirements before the meeting took place.  [The VR&E Case Manager] said he would take care of it.  You [the VRC] indicated that you were not sure.

I think it would be reasonable that both of you would check before you required me to attend a meeting.  It's not right for you to tell me in advance that I would not be fairly reimbursed for appro[pr]iate travel expenses.  If I [k]new before hand that I would not get my travel reimbursed, I would of [sic] refused to make such a trip that could have been accomplish[ed] by phone...

In another of those letters, the Veteran stated that his VR&E Case Manager had "agreed" to reimburse him for travel from his current address in Norristown, PA.

In July 2007, the VR&E Case Manager created a document memorializing his recollections of events as follows:

[The Veteran] called me in March 2007 based on my letter to him dated 03-09-07.  He stated that he was staying with his daughter at that time in Pennsylvania and inquired whether we would pay for his travel from Pennsylvania for his counseling session.  I very specifically stated to him that we would not pay for travel from Pennsylvania, but would pay his travel expenses based on his active and still maintained address of record in Southern Pines, NC.

A July 2007 letter from the Winston-Salem RO, responding to an inquiry from the Veteran's United States Senator, asserted that the VR&E Case Manager had offered to transfer the Veteran's file to Pennsylvania for services, but that the Veteran chose to travel to North Carolina for this service. 

In a VA Form 9 received in December 2007, the Veteran reported that he lost his apartment in Southern Pines in August 2006 due to defunding of his VR&E benefits.  He had been very ill and, following a hospitalization, he changed his "legal address" to Norristown, PA when he moved in with his daughter.  For this time period, the Veteran denied living, or having a mailing address, in Spring Lake, NC.  He asserted that no correspondence was mailed to an address in Spring Lake, NC.

In a Written Brief dated November 2011, the Veteran's representative argued that the VR&E Office and/or the VRC did not properly document for the record the Veteran's address change prior to the April 2007 vocational counseling session.  It is further argued that the Case Manager's recollection of events, first memorialized in July 2007, is self-serving and fails to reflect an offer to transfer the file to Pennsylvania, as claimed in the July 2007 congressional response letter.  Finally, it is argued that the VR&E Office has cited no regulation or authority for its position in this case.  Citing to the M-28-1 provisions entitled "Reimbursement for Counselee Travel, Meals and Lodging," it is argued that there is no legal requirement to reimburse a veteran from the home address of record rather than a legitimate, good faith travel site outside of the RO's jurisdiction.

Applying the credible facts to the applicable law, the Board finds that the Veteran is not entitled to reimbursement of travel expenses from Norristown, PA to Spring Lake, NC on April 4, 2007 to attend vocational rehabilitation counseling, as he failed to obtain proper case manager approval for interregional travel expenses.

In this case, the Veteran engaged in interregional travel - traveling from Norristown, PA to a vocational rehabilitation session in Spring Lake, NC, which is the location within jurisdiction of the Winston-Salem VR&E office.  There is no dispute that, at the time of the scheduled April 4, 2007 vocational rehabilitation counseling session, the Veteran was living with his daughter in Norristown, PA.  This arrangement occurred due to a nonservice-connected illness, and is unrelated to the goals of the vocational rehabilitation program.

However, a dispute exists as to whether the Veteran maintained a home address in Spring Lake, NC.  The Veteran asserts that Pennsylvania was his "legal address" at the time of the April 4, 2007 counseling session, and he specifically denies maintaining a mailing address in Spring Lake, NC.  See VA Form 9 received December 2007.  This denial, however, is directly contradicted by all correspondence sent by the Veteran during this time period which specifically listed a Spring Lake, NC return address.  Thus, the overwhelming documentary evidence sent by the Veteran himself establishes that he maintained a home address of record in Spring Lake, NC at the time of the April 4, 2007 counseling session.  The Veteran's assertions to the contrary are simply not credible.

Thus, the Board finds that the credible evidence establishes that, at the time of the April 2007 counseling session, the Veteran reported a home address in Spring Lakes, NC while living in Pennsylvania.  The Board finds no criteria in either 38 C.F.R. § 21.370 (covering intraregional travel) or 38 C.F.R. § 21.372 (covering interregional transfer at government expense) which provides the Veteran a specific and automatic right to travel reimbursement for costs associated with interregional travel from Pennsylvania to North Carolina to attend his vocational rehabilitation counseling session.

In such a situation, the applicable travel reimbursement law specifically states that the Veteran's request for travel reimbursement must be approved by the case manager.  38 C.F.R. § 20.370(c); 38 C.F.R. § 20.372(c).  The VR&E Office asserts that the VR&E Case Manager offered to transfer this case to the Pennsylvania jurisdiction pursuant to 38 C.F.R. § 20.372, which the Veteran reportedly refused.  Alternatively, the VR&E Case Manager asserts that the Veteran was informed that reimbursement would not be authorized for travel from Pennsylvania to North Carolina, and would be limited to the intraregional travel expenses from the home address reported in Spring Lake, NC.

With respect to this issue, the Board observes that the documentation provided by the VR&E Office is somewhat lacking as it appears that most of these transactions occurred by undocumented telephone conversations.  While the Veteran denies the VR&E Office version of events, the Veteran can refer to no evidence other than his own recollections which call into question the VR&E Office assertions of fact.  As indicated above, the Veteran has adamantly denied having a mailing address in North Carolina which is clearly faulty and significantly impeaches his overall credibility.  In this situation, the Board has no reason to doubt that the VR&E Office is reporting in good faith the offers of resolution made to the Veteran.  See generally Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007) (in the absence of clear evidence to the contrary, a public officer is presumed to have properly discharged their official duties).

Overall, the Board finds that the VR&E Case Manager was faced with a discretionary decision which involved multiple factors, such as minimizing government expenses while at the same time attempting to accommodate the Veteran's particular circumstances.  The Board has no basis to question the discretionary decision by the VR&E Case Manager in a situation where the Veteran had no specific right to the benefit of reimbursement of interregional travel, where the Veteran refused an offer to transfer his case to another jurisdiction, and where the Veteran failed to obtain Case Manager approval of his travel expenses before incurring those expenses.

In short, the Veteran had no legal entitlement to reimbursement of interregional travel expenses absent approval from the VR&E Case Manager, which was not obtained.  Thus, the Veteran assumed the risk that his travel expenses would not be reimbursed.

In so finding, the Board acknowledges an apparent argument that the Veteran attended the counseling session in April 2007 based upon the assurance of the VR&E Case Manager that his travel expenses would be taken care of.  He appears to argue for application of the doctrine of equitable estoppel, which may apply when a party detrimentally relies on an adverse party's misrepresentations.  In OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990), the Supreme Court held that payment of government benefits must be authorized by statute, and that erroneous advice given by a government employee cannot be used to estop the government from denying benefits.

In this case, the Board finds that the doctrine of equitable estoppel is not factually implicated.  Prior to the April 4, 2007 counseling session, the Board finds no documentary evidence that the Veteran received written approval for reimbursement of his travel expenses from Norristown, PA to Spring Lake, NC.  

Rather, the only evidence of reliance concerns the Veteran's recollections of an apparent telephone conversation with the VR&E Case Manager - the Veteran was under the impression that the VR&E Case Manager promised to "take care of" his interregional travel expenses while the VR&E Case Manager asserts that this request was denied.  In this context, the record clearly reflects that the matter of travel reimbursement had not been settled when the Veteran reported for his counseling session on April 4, 2007.  Given this fact as well as the Veteran's faulty recollections regarding his corresponding address for this time period, the most reliable and credible evidence establishes that the Veteran attended his counseling session on April 4, 2007 without any direct assurances that his interregional expenses would be paid.

The Board also acknowledges the legal arguments set forth by the Veteran's representative.  The Statement of the Case (SOC) specifically cites the provisions of 38 C.F.R. § 21.376 as authorizing reimbursement of travel expenses.  It does not cite, however, the provisions of 38 C.F.R. § 21.370 or 38 C.F.R. § 20.372 which specify rules for intraregional travel and interregional transfer.  In general, an SOC is intended to be complete enough to allow the appellant to present written or oral argument before the Board with a summary of the evidence and applicable law, and how such law affects the determination.  See 38 C.F.R. § 19.29.

In this case, the RO has applied the rules of 38 C.F.R. § 21.370 or 38 C.F.R. § 20.372 without actually citing them.  The Veteran has had clear notice of the issues at hand, by making factual arguments that he in fact received VR&E Case Manager approval of his expenses prior to traveling or, at the very least, a promise to authorize these expenses.  Furthermore, the Veteran's representative has clear access to any provisions contained in the Federal Code of Regulations which may or may not apply in this case.  In particular, the provisions of 38 C.F.R. § 21.370 and 38 C.F.R. § 20.372 are located within the same Table of Contents as 38 C.F.R. § 21.376, entitled INTERREGIONAL AND INTRAREGIONAL TRAVEL OF VETERANS.  In this context, the Board finds that any deficiency with respect to the SOC has resulted in harmless error.

In the October 2011 Written Presentation, the Veteran's representative referred to an inability to access MP-1 provisions that are referenced in an M-28-1 provision entitled REIMBURSEMENT FOR COUNSELEE TRAVEL, MEALS AND LODGING.  Notably, the MP-1 and M-28-1 are VA Manuals intended to assist RO personnel in applying various laws and regulations.  In November 2011, the Board provided the representative copies of the cited MP-1 provisions which were found in its' own library, and offered the opportunity for further argument.  The cited material, which has been attached to the record, does not specifically apply to the circumstances of this case.

Accordingly, the Board finds that the criteria for entitlement to reimbursement of travel expenses from Norristown, PA to Spring Lake, NC on April 4, 2007 under the provisions of Chapter 31, Title 38 of the United States Code have not been met.  The Veteran's allegations of actual or promised VR&E Case Manager approval for these expenses are not deemed credible when viewed against the entire evidentiary record.  There is no doubt of material fact to be resolved in his favor.  As such, the benefit of the doubt rule, therefore, is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

As set forth in 38 C.F.R. §§ 21.32 and 21.33, VA has assumed notice and duty to assist obligations in assisting claimants with applications for vocational rehabilitation benefits.  In this case, the Veteran had already been awarded vocational rehabilitation benefits when a dispute arose regarding a sub-issue of the extent of his travel reimbursement benefits.  Neither the Veteran nor his representative has argued for the application of 38 C.F.R. §§ 21.32 and 21.33, and the Board finds no rational basis to apply these provisions.  For the most part, the claim relies upon an application of law (38 C.F.R. §§ 21.370-76) involving whether the Veteran had an unrestricted right to interregional travel reimbursement, or the limited dispute of fact as to whether the Veteran had received actual authorization for his expenses, or detrimentally relied on advice from his VR&E Case Manager.  The Veteran has had ample time and opportunity to substantiate his claim, and there is no reasonable possibility that any further notice or assistance to the Veteran would be capable of substantiating this claim.  Thus, the Board finds no further notice or duty to assist obligation to the Veteran in the development of this claim.


ORDER

The claim of entitlement to reimbursement of travel expenses from Norristown, PA to Spring Lake, NC on April 4, 2007 under the provisions of Chapter 31, Title 38 of the United States Code is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


